


Exhibit 10.1

 

UNITED ONLINE, INC.

2012 MANAGEMENT BONUS PLAN

 

I.                                             PURPOSES OF THE PLAN

 

1.01                        The United Online, Inc. (the “Company”) 2012
Management Bonus Plan (the “Plan”) is hereby established under the Incentive
Bonus Program of the Company’s stockholder-approved 2010 Incentive Compensation
Plan (the “2010 ICP”) and is intended to promote the interests of the Company by
creating an incentive program to (i) attract and retain employees who will
strive for excellence and (ii) motivate those individuals to achieve
above-average objectives by providing them with rewards for contributions to the
financial performance of one or more business segments of the Company.

 

1.02                        For purposes of the Plan, the financial performance
for the 2012 fiscal year of one or more business segments or business units of
the Company shall be measured to determine the bonus amounts (if any) payable
for such fiscal year to the participants in the Plan.  The applicable business
segments (the “Business Segments”) shall be as follows:

 

(i)                                     FTD Segment

 

(ii)                                  Content & Media Segment

 

(iii)                               Communications Segment

 

The applicable business unit shall be comprised of Memory Lane, Inc., a
wholly-owned subsidiary of the Company, and the subsidiaries of Memory
Lane, Inc.  Such consolidated business unit shall be hereinafter referred to as
the Memory Lane Business Unit.

 

The bonus potential under the Plan for participants may be allocated in part to
(a) the combined performance of all three Business Segments (also referred to as
“Combined Business Segments”) and in part to (b) the separate performance of one
or more single Business Segments and/or the separate performance of the Memory
Lane Business Unit.

 

II.                                               ADMINISTRATION OF THE PLAN

 

2.01                        The Plan is hereby adopted by the Compensation
Committee of the Company’s Board of Directors (the “Committee”) as a special
cash bonus program under the Incentive Bonus Program of the 2010 ICP and shall
be administered by the Committee pursuant to the administrative authority
provided the Committee under the 2010 ICP and the Incentive Bonus Program
thereunder.

 

--------------------------------------------------------------------------------


 

2.02                        The bonuses that may be earned under the Plan shall
be tied to the financial performance of the Combined Business Segments and, if
applicable, the designated Business Segment or the Memory Lane Business Unit for
the Company’s 2012 fiscal year ending December 31, 2012 (the “2012 Fiscal
Year”).  The Committee shall establish the applicable performance goals for each
such Business Segment, the Combined Business Segments and the Memory Lane
Business Unit in writing not later than ninety (90) days after the commencement
of the 2012 Fiscal Year, provided that the outcome of the applicable goals must
be substantially uncertain at the time of their establishment (the “Performance
Goals Schedule”).  The Performance Goals Schedule shall be attached to the
minutes of the meeting or the consent resolutions at or by which such
performance goals were established.

 

2.03                        The interpretation and construction of the Plan and
the adoption of rules and regulations for administering the Plan shall be made
by the Committee in its sole discretion.  Decisions of the Committee shall be
final and binding on all parties who have an interest in the Plan.

 

III.                                                 DETERMINATION OF
PARTICIPANTS

 

3.01                        The following individuals (each, a “Participant”)
will participate in the Plan on the following basis:

 

(i)                                     The bonus potential for Mark R.
Goldston, Neil P. Edwards, Charles B. Ammann, and Paul E. Jordan shall be
allocated one hundred percent (100%) to the financial results of the Combined
Business Segments.

 

(ii)                                  The bonus potential for Robert S. Apatoff
shall be allocated eighty percent (80%) to the separate financial results for
the FTD Segment and the remaining twenty percent (20%) to the financial results
of the Combined Business Segments.

 

(iii)                               The bonus potential for Harold A. Zeitz
shall be allocated eighty percent (80%) to the separate financial results of the
Memory Lane Business Unit and the remaining twenty percent (20%) to the
financial results of the Combined Business Segments.

 

(iv)                              The bonus potential for Robert J. Taragan
shall be allocated eighty percent (80%) to the separate financial results of the
Communications Segment and the remaining twenty percent (20%) to the financial
results of the Combined Business Segments.

 

3.02                        A Participant shall be eligible to receive a bonus
under the Plan only if he continues in the employ of the Company or any of its
subsidiaries through the last business day of the 2012 fiscal year (the “Bonus
Qualification Date”).  If a Participant does not continue in the employ of the
Company or one of its subsidiaries through the Bonus Qualification Date, then
such individual will not be eligible to receive a bonus under the Plan;
provided, however, that the following special partial payment provisions shall
be in effect:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Should the Participant’s employment
terminate prior to the Bonus Qualification Date as a result of death or
permanent disability (as defined below), then that individual or his estate
shall be entitled to a pro-rated portion of the bonus such individual would have
earned, based on the Company’s actual performance for the 2012 Fiscal Year in
the Combined Business Segments and, if applicable, the designated Business
Segment or the Memory Lane Business Unit, had he continued in the Company’s
employ through the Bonus Qualification Date.

 

(ii)                                  A Participant who is on a leave of absence
or whose employment terminates after the start of the 2012 Fiscal Year but
recommences prior to the Bonus Qualification Date may remain eligible at the
discretion of the Committee, and the Committee may provide that individual with
a pro-rated portion (based on period or periods of active employment during such
year) of the bonus such individual would have earned, based on the Company’s
actual performance for the 2012 Fiscal Year in the Combined Business Segments
and, if applicable, the designated Business Segment or the Memory Lane Business
Unit, had he remained continuously in the Company’s employ through the Bonus
Qualification Date.

 

3.03                        For purposes of the Plan:

 

A.                                    A Participant shall be considered an
employee for so long as such individual remains employed by the Company or one
or more subsidiary corporations.

 

B.                                    Each corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company shall be
considered to be a subsidiary of the Company, provided each such corporation
(other than the last corporation in the unbroken chain) owns, at the time of
determination, stock possessing more than fifty percent (50%) of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

C.                                    Unless defined otherwise in any employment
or severance agreement entitling the Participant to a full or pro-rated bonus
upon a disability termination, permanent disability shall mean the Participant’s
inability to engage in any substantial activity necessary to perform the duties
and responsibilities of his position with the Company (or any subsidiary
thereof) by reason of any medically-determinable physical or mental impairment
which can be expected to result in such individual’s death or which has lasted,
or can be expected to last, for a continuous period of not less than twelve (12)
months.

 

D.                                    In no event shall there be any duplication
of bonus payments under this Plan and any employment agreement or severance
agreement between the Company (or any subsidiary thereof) and a Participant that
provides such individual with a stated bonus or bonus formula for a particular
year or includes an annual bonus payment as part of a severance pay formula
thereunder.  Accordingly, in order to avoid any such potential duplication, such
Participant shall only be entitled to receive the annual bonus amount to which
he may otherwise be entitled under his employment or severance agreement based
on the terms and conditions set forth therein and shall not be entitled to any
bonus payment under the Plan.  However, the accelerated vesting of any
outstanding equity awards held by the Participant under any of the Company’s
stock plans, including any outstanding stock options, restricted stock or
restricted stock unit awards, or the

 

3

--------------------------------------------------------------------------------


 

extension of any exercise periods for such stock options, shall not be deemed to
constitute a bonus payment for purposes of this Section 3.03D.

 

IV.                                           BONUS AWARDS

 

4.01                        The following provisions shall govern the
calculation and payment of the individual bonus awards that become payable under
the Plan.

 

(a)                                 The individual bonus award payable under the
Plan to each Participant for the 2012 Fiscal Year shall be payable in cash on
the Bonus Payment Date (as defined in Section 5.01), with the cash bonus amount
to be determined on the basis of the performance of the Combined Business
Segments and, if applicable, the designated Business Segment or the Memory Lane
Business Unit to which the bonus potential for that Participant has been
allocated in accordance with Section 3.01.

 

(b)                                 For Participants whose bonus potential has
been allocated in whole or in part to the performance of the Combined Business
Segments, such performance shall be measured in terms of (i) the combined
revenue for the three Business Segments and (ii) the operating income before
depreciation, amortization and certain other expenses and subject to certain
adjustments, all as specified in Section 4.02 (“Adjusted OIBDA”), for those
three Business Segments; provided, however, that the calculation of Adjusted
OIBDA for the Combined Business Segments shall also take into account any
unallocated corporate expenses that were not included in the calculation of
Adjusted OIBDA for the separate Business Segments.  Accordingly, fifty percent
(50%) of the portion of the bonus potential for these Participants allocated to
the performance of the Combined Business Segments shall be based upon the
achievement of the combined revenue targets (“Combined Revenue Targets”)
specified for the Combined Business Segments in the Performance Goals Schedule,
and the remaining fifty percent (50%) of the bonus potential for these
Participants allocated to the performance of the Combined Business Segments
shall be based upon the achievement of the combined Adjusted OIBDA targets
(“Combined Adjusted OIBDA Targets”) specified for the Combined Business Segments
in the Performance Goals Schedule.

 

(c)                                  For each Participant whose bonus potential
is allocated in part to the performance of a single Business Segment,
performance shall be measured in terms of the revenue and Adjusted OIBDA of that
particular Business Segment. Accordingly, fifty percent (50%) of the portion of
the bonus potential allocated to that Business Segment shall be based upon the
achievement of the revenue targets (“Segment Revenue Targets”) specified for
that Business Segment in the Performance Goals Schedule, and the remaining fifty
percent (50%) of his bonus potential allocated to that Business Segment shall be
based upon the achievement of the Adjusted OIBDA targets (“Segment Adjusted
OIBDA Targets”) specified for that Business Segment in the Performance Goals
Schedule.

 

(d)                                 For each Participant whose bonus potential
is allocated in part to the performance of the Memory Lane Business Unit,
performance shall be measured in terms of the revenue and Adjusted OIBDA of the
Memory Lane Business Unit.  Accordingly, fifty (50%) of the portion of the bonus
potential allocated to the Memory Lane Business Unit shall be based upon the
achievement of the revenue targets (“Memory Lane Business Unit Revenue Targets”)
specified for the Memory Lane Business Unit in the Performance Goals Schedule,
and the remaining fifty percent (50%) of his bonus potential allocated to the
Memory Lane Business Unit shall be based

 

4

--------------------------------------------------------------------------------


 

upon the achievement of the Adjusted OIBDA targets (“Memory Lane Business Unit
Adjusted OIBDA Targets”) specified for the Memory Lane Business Unit in the
Performance Goals Schedule.

 

4.02                        The following provisions shall govern the
calculation of the levels at which the Revenue Targets and Adjusted OIBDA
Targets (whether measured on a Combined, Segment or Memory Lane Business Unit
basis) are attained for the 2012 Fiscal Year and the determination of the bonus
amounts based on those calculations:

 

(a)                                 The actual level at which Combined, Segment
or Memory Lane Business Unit revenues have been attained for the 2012 Fiscal
Year will be determined on the basis of the revenues reported in the Company’s
audited financial statements for such fiscal year and will be calculated, for
purposes of the Plan, in a manner consistent with the methodology utilized by
the Committee in establishing the Combined, Segment and Memory Lane Business
Unit Revenue Targets.  For the sake of clarity, it is hereby acknowledged that
under the Company’s current financial reporting methodology, (i) the Memory Lane
Business Unit’s revenues will be included within the total segment revenues
reported for the Content & Media Business Segment in the audited financial
statements, but the revenues for such business unit will not otherwise be
separately reported in such audited financial statements and (ii) the
methodology utilized by the Committee in establishing the various Segment and
Memory Lane Business Unit Revenue Targets under the Plan results in the
elimination of intersegment revenues at the Business Segment or business unit
level, which is an adjustment that will not be reflected at the Business Segment
or business unit level in the audited financial statements.

 

(b)                                 In determining the actual level at which
Combined,  Segment or Memory Lane Business Unit Adjusted OIBDA has been
attained, Adjusted OIBDA will be determined consistent with the Company’s
methodology for calculating Adjusted OIBDA for financial reporting purposes. 
For financial reporting purposes, Adjusted OIBDA is defined as operating income
before depreciation; amortization; stock-based compensation; restructuring and
other exit costs; litigation or dispute settlement charges or gains;
transaction-related costs; and impairment of goodwill, intangible assets and
long-lived assets.  In addition, to the extent the following are not otherwise
taken into account in calculating Adjusted OIBDA for financial reporting
purposes, Adjusted OIBDA shall be calculated before, and expenses for the
purpose of calculating Adjusted OIBDA shall exclude: (1) any expenses associated
with the relocation of the Company’s or any of its subsidiaries’ offices;
(2) any bonus amounts which accrue under this Plan; (3) any adjustments to
Adjusted OIBDA attributable to a change in accounting principles that occur
after the start of the 2012 Fiscal Year; (4) all items of gain, loss or expense
determined to be extraordinary or non-recurring (including, without limitation,
legal fees and costs related to (A) the Company’s historical post-transaction
marketing/sales practices, such as those resulting from governmental
investigations, claims or litigation related thereto, or (B) any class action
litigation involving the Company or any of its subsidiaries); and (5) all items
of gain, loss or expense related to the sale or divestiture of a business;
provided, however, that (i) in determining the actual level at which Segment or
Memory Lane Business Unit Adjusted OIBDA has been attained, the associated
amount under clause (1) or clause (4) shall be excluded from the calculation of
Adjusted OIBDA only to the extent the actual aggregate amount under clause
(1) or clause (4) for such Business Segment or Business Unit exceeds the
aggregate budgeted amount therefor that was included in the respective Segment
and/or Memory Lane Business Unit Adjusted OIBDA Targets set forth in the
Performance Goals Schedule and (ii) in determining the actual level at which
Combined Adjusted

 

5

--------------------------------------------------------------------------------


 

OIBDA has been attained, the associated amount under clause (1) or clause
(4) shall be excluded from the calculation of Adjusted OIBDA only to the extent
the actual aggregate amount under clause (1) or clause (4) for the Combined
Business Segments exceeds the aggregate budgeted amount therefor that was
included in the Combined Adjusted OIBDA Targets set forth in the Performance
Schedule.

 

(c)                                  In the event the actual foreign currency
exchange rate (determined as set forth below) for the GBP:U.S. Dollar for the
2012 Fiscal Year is lower than 1:1.55 (the “GBP Floor”), the final revenue
and/or Adjusted OIBDA calculations for the FTD Business Segment and the Combined
Business Segments will be adjusted using the GBP Floor.  In the event the actual
foreign currency exchange rate (determined as set forth below) for the Euro:U.S.
Dollar for the 2012 Fiscal Year is lower than 1:1.25 (the “Euro Floor”), the
final revenue and Adjusted OIBDA calculations for the Content & Media Business
Segment, the Memory Lane Business Unit and the Combined Business Segments will
be adjusted using the Euro Floor.  For the purpose of clarity, the GBP Floor
and/or the Euro Floor will not be used to adjust the final revenues and Adjusted
OIBDA calculations in the event the actual foreign currency exchange rates for
the GBP:U.S. Dollar and/or the Euro:U.S. Dollar for such financial measures for
the 2012 Fiscal Year are higher than the GBP Floor or the Euro Floor,
respectively.  For the purposes of this paragraph, an “actual foreign currency
exchange rate” will be determined for each of year-end revenues and Adjusted
OIBDA and calculated by (i) translating into U.S. Dollars the year-end revenues
and Adjusted OIBDA amounts for the applicable non-U.S. subsidiaries in a manner
consistent with the Company’s historical methodology for financial reporting
purposes and (ii) dividing each such U.S. Dollars amount by its pre-translation
(GBP or Euro) year-end revenues or Adjusted OIBDA amount, as applicable.

 

(d)                                 In the event the Company acquires other
companies or businesses during the 2012 Fiscal Year, the financial performance
of those acquired entities shall not be taken into account in determining
whether the Combined, Segment or Memory Lane Business Unit Revenue Targets and
Combined, Segment or Memory Lane Business Unit Adjusted OIBDA Targets for the
2012 Fiscal Year have been achieved.

 

(e)                                  Should the Company sell or divest a
business during the 2012 Fiscal Year and the financial performance of such
business was taken into account in establishing the Revenue Targets and Adjusted
OIBDA Targets set forth in the Performance Goals Schedule, then for the purpose
of determining whether the Combined, Segment and/or Memory Lane Business Unit
Revenue Targets and Combined, Segment and/or Memory Lane Business Unit Adjusted
OIBDA Targets for the 2012 Fiscal Year have been attained, the revenue and
Adjusted OIBDA calculations for the applicable Business Segment(s) and/or Memory
Lane Business Unit shall be made (1) by taking into account the actual revenue
and Adjusted OIBDA performance of the divested business during the portion of
the 2012 Fiscal Year preceding the closing of such sale or divestiture and
(2) for the post-closing portion of the 2012 Fiscal Year, by assuming that the
sold or divested business attained the level of revenue and Adjusted OIBDA
performance that was projected for that period by the Committee for purposes of
establishing the following bonus payout levels for the Revenue Targets and
Adjusted OIBDA Targets for the applicable Business Segment(s) and/or Memory Lane
Business Unit of which that particular business comprised the whole or a part:
(A) for the Combined Business Segments,100% bonus payout level for revenue and
50% bonus payout level for Adjusted OIBDA; (B) for the FTD Segment, 100% bonus
payout level for both Revenue and Adjusted OIBDA; (C) for the Communications
Segment, 65% bonus

 

6

--------------------------------------------------------------------------------


 

payout level for both Revenue and Adjusted OIBDA; and (D) for the Memory Lane
Business Unit, 65% bonus payout level for both Revenue and Adjusted OIBDA.

 

4.03                        The Committee shall, within sixty (60) days
following the close of the 2012 Fiscal Year, determine and certify on the basis
of the Company’s audited financial statements for such fiscal year, the actual
level of attainment for revenue and Adjusted OIBDA (measured on a Combined,
Segment and Memory Lane Business Unit basis) for the 2012 Fiscal Year. Such
certification shall be included as part of the formal minutes of the meeting at
which such determinations are made.  On the basis of such certification, the
Committee shall determine the actual bonus award for each Participant.  However,
the Committee, in making such determination, shall not award a bonus in excess
of the dollar amount determined for the Participant on the basis of the bonus
potential established for the particular levels at which revenue and Adjusted
OIBDA (Combined, Segment or Memory Lane Business Unit, as applicable to each
Participant) for the 2012 Fiscal Year are in fact attained.  In the event that
revenue or Adjusted OIBDA (whether on a Combined, Segment or Memory Lane
Business Unit basis) falls between two specified levels set forth in the
schedule approved by the Committee, the resulting bonus amount shall be
interpolated on a straight-line basis between those two points.  In no event
shall the bonus awarded to any Participant exceed the maximum dollar limitation
of Section 4.05.

 

4.04                        No Participant shall earn or accrue any right to any
portion of a bonus award hereunder until the Bonus Qualification Date.

 

4.05                        In no event shall the actual bonus amount payable to
any Participant for the 2012 Fiscal Year exceed the dollar amount of Three
Million Five Hundred Thousand dollars ($3,500,000).

 

V.                                                PAYMENT OF BONUS AWARDS

 

5.01                        The actual bonus to which each Participant becomes
entitled based on the certified level at which the Revenue and Adjusted OIBDA
Targets (whether measured on a Combined, Segment or Memory Lane Business Unit
basis) are actually attained for the 2012 Fiscal Year shall be paid in cash,
subject to the Company’s collection of all applicable federal, state and local
income, employment and payroll withholding taxes.  Schedule I attached hereto
sets forth the bonus amounts payable to each Participant based on the level at
which such Revenue and Adjusted OIBDA Targets are attained.   The bonus payments
shall be made in the 2013 calendar year but not later than March 8, 2013, with
the actual payment date to constitute the Bonus Payment Date.

 

VI.                                           GENERAL PROVISIONS

 

6.01                        The Committee may at any time amend, suspend or
terminate the Plan, provided such action is effected by written resolution and
is subject to stockholder approval to the extent required under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). 
Moreover, the Committee reserves the right to amend this Plan as may be
necessary or appropriate to avoid adverse tax consequences under Section 409A of
the Code.

 

6.02                        No amounts awarded or accrued under this Plan shall
actually be funded, set aside or otherwise segregated prior to payment.  The
obligation to pay the bonuses awarded

 

7

--------------------------------------------------------------------------------


 

hereunder shall at all times be an unfunded and unsecured obligation of the
Company.  Plan participants shall have the status of general creditors and shall
look solely to the general assets of the Company for the payment of their bonus
awards.

 

6.03                        No Participant shall have the right to alienate,
pledge or encumber his/her interest in this Plan or any bonus payable hereunder,
and such interest shall not (to the extent permitted by law) be subject in any
way to the claims of the employee’s creditors or to attachment, execution or
other process of law.

 

6.04                        Neither the action of the Company in establishing
the Plan, nor any action taken under the Plan by the Committee, nor any
provision of the Plan, shall be construed so as to grant any person the right to
remain in the employ of the Company or its subsidiaries for any period of
specific duration.  Rather, each employee will be employed “at-will,” which
means that either such employee or the Company may terminate the employment
relationship at any time for any reason, with or without cause, subject in each
case to any applicable benefits that may become payable under any employment
agreement between such person and the Company or any of its subsidiaries.

 

6.05                        The Plan shall be administered, operated and
construed in compliance with the requirements of the short-term deferral
exception to Section 409A of the Code and Treasury Regulations
Section 1.409A-1(b)(4).  Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of the Plan would otherwise contravene the
requirements or limitations of Section 409A of the Code applicable to such
short-term deferral exception, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the requirements or
limitations of Section 409A of the Code and the Treasury Regulations thereunder
that apply to such exception.

 

6.06                        This is the full and complete agreement between the
Participants and the Company with respect to their incentive bonus compensation
for the 2012 Fiscal Year and the related service period through the Bonus
Qualification Date. This Plan does not supersede, but is supplemental to, any
provisions of any employment agreement to which any of the Participants in this
Plan may be a party.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Payout
Level
for
Revenue

 

GOLDSTON
PAYOUTS

 

AMMANN/
EDWARDS/
JORDAN
PAYOUTS

 

Targets

 

Combined

 

Combined

 

 

 

(% of Salary)

 

(% of Salary)

 

1

 

0.00

%

0.00

%

2

 

20.00

%

10.00

%

3

 

40.00

%

20.00

%

4

 

50.00

%

25.00

%

5

 

60.00

%

30.00

%

6

 

80.00

%

40.00

%

7

 

100.00

%

50.00

%

8

 

105.00

%

52.50

%

9

 

110.00

%

55.00

%

10

 

120.00

%

60.00

%

11

 

125.00

%

62.50

%

12

 

135.00

%

67.50

%

 

Payout
Level
for
Revenue

 

APATOFF
PAYOUTS

 

Targets

 

FTD

 

Combined

 

 

 

(% of Salary)

 

1

 

20.00

%

0.00

%

2

 

24.00

%

2.00

%

3

 

28.00

%

4.00

%

4

 

32.00

%

5.00

%

5

 

36.00

%

6.00

%

6

 

40.00

%

8.00

%

7

 

44.00

%

10.00

%

8

 

48.00

%

10.50

%

9

 

52.00

%

11.00

%

10

 

56.00

%

12.00

%

11

 

60.00

%

12.50

%

12

 

 

 

13.50

%

 

Payout
Level
for
Adjusted
OIBDA

 

GOLDSTON
PAYOUTS

 

AMMANN/
EDWARDS/
JORDAN
PAYOUTS

 

Targets

 

Combined

 

Combined

 

 

 

(% of Salary)

 

(% of Salary)

 

1

 

0.00

%

0.00

%

2

 

10.00

%

5.00

%

3

 

20.00

%

10.00

%

4

 

25.00

%

12.50

%

5

 

30.00

%

15.00

%

6

 

40.00

%

20.00

%

7

 

50.00

%

25.00

%

8

 

60.00

%

30.00

%

9

 

70.00

%

35.00

%

10

 

80.00

%

40.00

%

11

 

90.00

%

45.00

%

12

 

100.00

%

50.00

%

 

Payout
Level
for
Adjusted
OIBDA

 

APATOFF
PAYOUTS

 

Targets

 

FTD

 

Combined

 

 

 

(% of Salary)

 

1

 

20.00

%

0.00

%

2

 

24.00

%

1.00

%

3

 

28.00

%

2.00

%

4

 

32.00

%

2.50

%

5

 

36.00

%

3.00

%

6

 

40.00

%

4.00

%

7

 

44.00

%

5.00

%

8

 

48.00

%

6.00

%

9

 

52.00

%

7.00

%

10

 

56.00

%

8.00

%

11

 

60.00

%

9.00

%

12

 

 

 

10.00

%

 

[Continues on Next Page]

 

--------------------------------------------------------------------------------


 

Payout
Level
For

 

ZEITZ
PAYOUTS

 

Revenue
Targets

 

Memory Lane

 

Combined

 

 

 

(% of Salary)

 

1

 

0.00

%

0.00

%

2

 

5.20

%

2.00

%

3

 

10.40

%

4.00

%

4

 

15.60

%

5.00

%

5

 

20.80

%

6.00

%

6

 

26.00

%

8.00

%

7

 

28.80

%

10.00

%

8

 

31.60

%

10.50

%

9

 

34.40

%

11.00

%

10

 

37.20

%

12.00

%

11

 

40.00

%

12.50

%

12

 

 

 

13.50

%

 

Payout
Level
For
Revenue

 

TARAGAN
PAYOUTS

 

Targets

 

Communications

 

Combined

 

 

 

(% of Salary)

 

1

 

0.00

%

0.00

%

2

 

5.20

%

2.00

%

3

 

10.40

%

4.00

%

4

 

15.60

%

5.00

%

5

 

20.80

%

6.00

%

6

 

26.00

%

8.00

%

7

 

29.60

%

10.00

%

8

 

33.20

%

10.50

%

9

 

36.40

%

11.00

%

10

 

40.00

%

12.00

%

11

 

 

 

12.50

%

12

 

 

 

13.50

%

 

 

Payout
Level
for
Adjusted
OIBDA

 

ZEITZ
PAYOUTS

 

Targets

 

Memory Lane

 

Combined

 

 

 

(% of Salary)

 

1

 

0.00

%

0.00

%

2

 

5.20

%

1.00

%

3

 

10.40

%

2.00

%

4

 

15.60

%

2.50

%

5

 

20.80

%

3.00

%

6

 

26.00

%

4.00

%

7

 

28.80

%

5.00

%

8

 

31.60

%

6.00

%

9

 

34.40

%

7.00

%

10

 

37.20

%

8.00

%

11

 

40.00

%

9.00

%

12

 

 

 

10.00

%

 

Payout
Level
for
Adjusted
OIBDA

 

TARAGAN
PAYOUTS

 

Targets

 

Communications

 

Combined

 

 

 

(% of Salary)

 

1

 

0.00

%

0.00

%

2

 

5.20

%

1.00

%

3

 

10.40

%

2.00

%

4

 

15.60

%

2.50

%

5

 

20.80

%

3.00

%

6

 

26.00

%

4.00

%

7

 

29.60

%

5.00

%

8

 

33.20

%

6.00

%

9

 

36.40

%

7.00

%

10

 

40.00

%

8.00

%

11

 

 

 

9.00

%

12

 

 

 

10.00

%

 

2012 SALARIES:

 

 

 

Goldston, Mark R.

 

$

997,750.26

 

Ammann, Charles B.

 

$

367,500.12

 

Edwards, Neil P.

 

$

400,000.12

 

Jordan, Paul E.

 

$

336,000.34

 

Apatoff, Robert S.

 

$

630,000.02

 

Zeitz, Harold A.

 

$

400,000.12

 

Taragan, Robert J.

 

$

420,000.36

 

 

--------------------------------------------------------------------------------
